DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 08/019/2020.  Claims 1-12 are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a supporting unit configured to slide left and right in the clamping unit” in claim 6. Where in the instant case the supporting unit (300) is interpreted per the Applicant’s disclosure in paragraph [0013] to include an adjustable push rod (304), and a scale bar (304a).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the following limitations are indefinite:
the limitation “wherein the positioning unit and loading unit further comprises…” is indefinite because the positioning unit itself lacks proper antecedent basis. Is this a new positioning unit or part of the positioning and loading unit? For purposes of examination the Office will interpret the limitation to read as “wherein the positioning
The limitation “wherein the upper pressing body is positioned on the upper pressing plate such that it can slide up and down long the upper-pressing-body sliding rod” is indefinite because the term “it” is not clear as to what is being referred to. For purposes of examination the Office will interpret the limitation to read as “wherein the upper pressing body is positioned on the upper pressing plate such that [[it]]the upper pressing body can slide up and down long the upper-pressing-body sliding rod”.
	Claim 4 is rejected as being dependent on claim 2.
	Regarding claims 3 and 4, 
The limitation “the pressing body” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “[[the]]a pressing body”.
The limitation “the positioning platform” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “[[the]]a positioning platform”. 
The limitation “the upper pressing plate” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation “[[the]]an upper pressing plate”.
The limitation “such that it can slide left and right in a groove” is indefinite because the term “it” is unclear what is being referred to. For purposes of examination the Office will interpret the limitation to read as “such that [[it]] the lateral-pressing-block upper pressing bolt can slide left and right in a groove”.
The limitation “such that the lateral-pressing-block upper pressing bolt can slide left and right in a groove” is indefinite because there is already a groove recited. For purposes of examination the Office will interpret the limitation to read as “such that the lateral-pressing-block upper pressing bolt can slide left and right in [[a]]the groove”.
	Regarding claim 7, the following limitations are indefinite:
The limitation “wherein the bottom of the supporting frame has a T-shaped slide block” is indefinite because the term “the bottom” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “wherein [[the]]a
The limitation “wherein the rollers are positioned on the top of the supporting frame through bolts” is indefinite because the term “the top” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “wherein the rollers are positioned on [[the]]a top of the supporting frame through bolts”.
The limitation “wherein the processing resistant consumable is positioned in the middle of the supporting frame” is indefinite because the term “the middle” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “wherein the processing resistant consumable is positioned in [[the]]a middle of the supporting frame”.
	Claim 12 is rejected as being dependent on claim 7.
	Regarding claim 8, the limitation “the clamping platform can rotate around the rotating shaft in a certain angle” is indefinite because the term “a certain angle” is unclear. What is the angle? Where is the angle measured from? How does one of ordinary skill in the art know where infringement begins and ends with the term “a certain angle? For purposes of examination the Office will interpret the limitation to read as “the clamping platform can rotate around the rotating shaft
	Claims 10-11 are rejected as being dependent on claim 8.
	Regarding claim 11, the limitation “wherein a sliding block is configured at the bottom of the material receiving container” is indefinite because the term “the bottom” lacks proper antecedent basis. For purposes of examination the Office will interpret the limitation to read as “wherein a sliding block is configured at [[the]]a bottom of the material receiving container”.
	Regarding claim 12, the limitation “the size of the adjustable push rod is adjustable” is indefinite because the term “the size” lacks proper antecedent basis. For purposes of examination a size of the adjustable push rod is adjustable”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugland (US Patent No. 3,828,703), hereinafter referred to as Sugland.
	Regarding claim 1, Sugland in figure 3 discloses a cutting auxiliary device integrated with clamping and blanking functions, comprising: 
	a positioning and loading unit, wherein the positioning and loading unit comprising a positioning space (fig 2, showing the workpiece 35 is positioned in a space); 
	a clamping unit, wherein the clamping unit comprising a clamping platform (10); 
	a push rod (14); 
	a pressure bar (39); 
	wherein one end of the pressure bar is hinged with the clamping platform (14 is hinged at 18), and the other end of the pressure bar is configured to move downward to clamp a board (13 is capable of clamping downward on a board); 
	wherein the push rod is embedded in the clamping platform (14 is embedded into the overall assembly), one end of the push rod is configured to flush against the board (13 is shown and capable of being flush with the workpiece), and the other end of the push rod is configured to flush against the pressure bar so as to drive the pressure bar to move up and down (21 is flush against 39).
	Regarding claim 2, Sugland further discloses the cutting auxiliary device integrated with clamping and blanking functions of claim 1, wherein the positioning and loading unit further comprises a positioning platform (fig 1, 1 and 2), an upper pressing plate (fig 1, 45), an upper-pressing-plate-position-limiting sliding block (fig 1, 47), an upper-pressing-body sliding rod (fig 1, 48), and an upper pressing body (fig 1, 47); wherein the upper pressing body is positioned on the upper pressing plate such that the upper pressing body can slide up and down along the upper-pressing-body sliding rod (fig 3, 39 is coupled to 44 which is coupled to 48 which can slide up and down); wherein the upper-pressing-plate-position-limiting sliding block is positioned on the positioning platform such that the upper pressing plate can slide up and down (fig 3, 48 is positioned on 2).
	Regarding claims 3 and 4, Sugland further discloses the elements of the claimed invention as stated above in claims 1 and 2, respectively, and further discloses wherein the positioning and loading unit further comprises an upper pressing bolt (fig 1, 43) and a lateral-pressing-block upper pressing bolt (fig 1, 41); wherein the upper pressing bolt connects a pressing body with a positioning platform (fig 1, 43 connects with 40); wherein the pressing body is configured to move downward by adjusting the upper pressing bolt and further drive an upper pressing plate downward (fig 1, 40 drives 43); wherein the lateral-pressing-block upper pressing bolt is embedded in a lateral- pressing-block sliding groove such that the lateral-pressing-block upper pressing bolt can slide left and right in the groove (fig 1, 7 is within 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugland (US Patent No. 3,828,703) as applied to claim 1, in view of Hoffmann (US Patent No. 5,772,792), hereinafter referred to as Sugland and Hoffmann, respectively.
	Regarding claim 5, Sugland discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the positioning space further comprises a side-pressing push rod, a positioning platform, and a lateral pressing block; wherein one end of the side-pressing push rod passes through the positioning platform and is positioned behind the lateral pressing block; wherein the side-pressing push rod pushes the lateral pressing block so as to compress the board tightly.
	Hoffmann teaches a workbench comprising: a positioning and loading unit (fig 1, 20), wherein the positioning and loading unit comprising a positioning space (fig 1, space around 20); 
	a clamping unit (fig 1, 14), wherein the clamping unit comprising a clamping platform (fig 4, 30); 
	a handwheel (fig 1, 58) configured to adjust the distance between a first side of the table and a second side of the table (fig 3, showing 20 adjusts to 14);
	wherein the positioning space further comprises a side-pressing push rod (fig 2, 56), a positioning platform (fig 2, 20), and a lateral pressing block (fig 2, 12); wherein one end of the side-pressing push rod passes through the positioning platform and is positioned behind the (fig 2, 56 is positioned at 10 which is behind 20); wherein the side-pressing push rod pushes the lateral pressing block so as to compress the board tightly (fig 3, showing 20 adjusts laterally to compress a workpiece).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugland with the teachings of Hoffmann to incorporate the workbench with the clamping unit on the stationary platform because adding the workbench underneath the clamping unit allows the user to adjust the size of the work piece to be worked upon, and further allows trainees to make cost-efficient and precise production of the work piece (col 2, lines 16-29, summarized).
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 6, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a supporting unit configured to slide left and right in the clamping unit” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 7 and 12 would be allowed as being dependent on claim 6.
Regarding claim 8, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a blanking system and a material receiving container” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 10-11 would be allowed as being dependent on claim 8.
	Regarding claim 9, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a blanking system, wherein the blanking system comprises a blanking rotating shaft and a position-limiting connecting rod” together in combination with the rest of the limitations in the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark (US Patent No. 9,682,430) teaches a clamp device on a table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        November 7, 2021